Citation Nr: 1708862	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  07-15 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent prior to April 11, 2012, in excess of 30 percent from April 12, 2012 to May 8, 2013, and thereafter in excess of 50 percent, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christie Bhageloe, Attorney 


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1965 to January 1969.

This case comes before the Board of Veterans' Appeals (the Board) from an October 2006 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).  The claims file was subsequently transferred to the RO in St. Petersburg, Florida.  

In a December 2012 decision, the Board granted a 50 percent rating for PTSD from November 8, 2005 to April 11, 2012, denied a rating in excess of 30 percent for PTSD from April 12, 2012, and denied entitlement to a TDIU.  The Veteran appealed this decision, and an April 2014 Joint Motion for Partial Remand (JMR) ordered by the United States Court of Appeals for Veterans Claims (Court) vacated the December 2012 Board decision and remanded for compliance with the JMR.  In September 2014, the Board remanded this matter for additional development in accordance with the directives of the April 2014 JMR.  The matter has now returned to the Board.  

An October 2006 rating decision granted service connection for PTSD (also claimed as panic attacks) and assigned a 30 percent rating, effective November 8, 2005.  A February 2013 rating decision increased that rating to 50 percent for the period of November 8, 2005 to April 11, 2012.  A May 2014 rating decision increased the rating from 30 percent to 50 percent, effective May 9, 2013.  As the assigned ratings do not represent the maximum ratings available, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  As of November 8, 2005, the date of the claim, the Veteran's PTSD was manifested primarily by persistent sleeplessness; nightmares; avoidance of crowds and enclosed spaces; obsessive/ritualistic behavior manifested by hypervigilance; survival guilt; depression; suicidal thoughts; difficulty modulating anger; constant anxiety; decreased concentration; worsening short-term memory; lack of feeling close to others; episodes of violence; irritability; occasional homicidal thoughts; flashbacks; panic attacks; feelings of hopelessness, pessimism and worthlessness; auditory hallucinations; interpersonal relationship difficulties; intrusive thoughts; hyperstartle; poor focus; and easily frustrated, collectively resulting in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  The Veteran's service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment consistent with his level of education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, but not higher, for a PTSD disability were met as of November 8, 2005.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 9411 (2016).

2.  The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

As the Board's decision to grant a TDIU is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Regarding the claim for increased rating for PTSD, this appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  In June 2006, March 2007, June 2011, and May 2014 VA obtained adequate examinations.  The Board notes that the parties to the April 2014 JMR determined that an April 2012 VA examination was inadequate for rating purposes because it included internal inconsistencies, lacked sufficient rationale to support the medical conclusion, and was inconsistent with the contemporaneous evidence of record.  Therefore, this examination report will not be considered in the Board's analysis below.    

All of the Board's September 2014 remand requests for additional development have been accomplished.  Accordingly, there has been substantial compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by application of the criteria in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2016).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2016).

The Veteran's psychiatric disability is currently rated as 30 percent from April 12, 2012 to May 8, 2013 and as 50 percent prior to April 11, 2012 and since May 9, 2013, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  A General Rating Formula for Mental Disorders is used for rating psychiatric disabilities other than eating disorders and contains the actual rating criteria for rating the Veteran's disability.

A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2016).

The Board observes that the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) remains for application in this case.  See 80 Fed. Reg. 14308-09 (March 19, 2015); 79 Fed. Reg. 45093-99 (August 4, 2014).

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM- IV), a GAF is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disability, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2016).

The GAF score is based on all of the veteran's psychiatric impairments.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a Veteran's disability and assigning disability ratings.  However, they are just one of many factors considered when determining a rating.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) provided additional guidance in rating psychiatric disability.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Specifically, the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Id. at 2.  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 4.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 2.

The Veteran has asserted that he should be assigned a higher rating for his PTSD disability because the symptoms he experiences are worse than the ratings assigned.  

A review of the claims file, containing available relevant VA and private medical records from January 19, 2006 through August 5, 2014, evidence diagnoses of a consistently expressed depressed mood and continuous PTSD symptoms.  The claim for PTSD was received on November 8, 2005.

Symptoms from November 2005 to after May 2013 include persistent sleeplessness; nightmares; avoidance of crowds and enclosed spaces; obsessive/ritualistic behavior manifested by hypervigilance; emotional reactivity; survival guilt; depression; rumination of combat; suicidal thoughts; difficulty modulating anger; constant anxiety; decreased concentration; worsening short-term memory daily; lack of feeling close to others; episodes of violence, including punching glass resulting in cuts to his arm and pushing his spouse; irritability; occasional homicidal thoughts; flashbacks; panic attacks; feelings of hopelessness, pessimism and worthlessness; auditory hallucinations; interpersonal relationship difficulties; confusion; morbid thoughts; agitation; intrusive thoughts of war; hyperstartle; poor focus; and easily frustrated.

The medical records show that from November 2005 to after May 2013 the Veteran sought and submitted to ongoing in-person individual and group psychotherapy.  During this period, the Veteran was prescribed various medications to alleviate his depression and symptoms of PTSD.  He reported that he discontinued taking some medications, as several of the medications caused a limitation on his libido.

The mental health practitioners, including psychologists and psychiatrists evaluated the Veteran's GAF score as ranging from 47 in January 2006 to April 2006, to a score of 55 in June 2006, to a score of 45 in September 2007, to a score of 55 in October 2007, to a score of 55 in August 2008, to a score of 70 in in October 2008 when he was also moody and depressed with occasional suicidal thoughts, to a score of 65 in September 2009 when also presenting with dysthymic mood, to a score of 55 in February 2010 and August 2010, to a score of 52/50 in November 2011, to a score of 50 in January, February, April, June, and July 2012, to a score of 48-50 in March 2013, to scores of 54 to 50 from August 2013 through August 2014.  For more than half the period, the Veteran's level of functioning was characterized by serious symptoms, e.g., suicidal ideation and severe obsessive rituals, and serious impairment in social and occupational functioning, such as inability to keep a job.

Letters dated in January 2006 and April 2006 by the same private mental health professional recorded treatment of the Veteran since November 2005 and how his symptoms of PTSD and depression have intensified in recent years.  The professional also notes that the Veteran reported that he had held about 50 jobs since service, each lasting on average 3 months.  She recorded GAF scores of 47 on both evaluations.

An initial June 2006 VA examination for PTSD recorded no panic attacks, occasional suicidal thoughts, normal memory, severe degree of PTSD symptoms based on psychometric data, difficulty modulating anger, lack of feeling close to others, decreased concentration, inability to tolerate crowds and social events, persistent sleep problems, constant anxiety and "feeling like vibrating," depression, hypervigilance, and "jumpiness," with a GAF score of 55.

A March 2007 VA examination for PTSD recorded symptoms of sleep impairment; nonpersistent auditory hallucinations; obsessive/ritualistic behavior manifested by hypervigilance regarding home security; occasional homicidal thoughts; occasional suicidal thoughts; episodes of violence including punching glass and cutting his arm, and pushing his spouse; no issues with activities of daily living; recent memory mildly impaired; irritability and outbursts of anger; moderate chronic symptoms of PTSD; feeling depressed and irritable about half the time; a limited social network except for his spouse and a couple of veteran buddies; and tending to avoid emotional experiences by burying himself in his work.  His GAF score is 55, and he has reduced reliability and productivity due to PTSD symptoms.  

A September 2008 VA psychological note shows that the Veteran had recent exacerbation of problems with anxiety and depression, leading him to seek mental health services at that time.

An April 2009 VA psychological note shows recent increased problems of losing his temper, anger management, low tolerance for stressors, feelings of a lack of purpose at times, poor sleep, recent PTSD nightmares, little interest or pleasure in doing things, and feeling down, depressed, or hopeless for several days.

A June 2009 statement from the Social Security Administration (SSA) revealed that the Veteran had erratic earnings, including years without income at least through 2008.  

A November 2009 VA medical record notes ongoing problems of depressed mood; disclosure of feelings of hopelessness at times, that can be experienced as intermittent suicidal ideation, with no current intent or plan; and difficulties working with or for other people.

An August 2010 VA mental health suicide risk assessment note states that the Veteran presented with suicidal ideation, threats, or self-harm within the past 30 days.  Specifically, he feels some depression but not as much as he has felt in the past.  He has had fleeting suicidal thoughts within the last 30 days but no plan or intention.  He denied suicidal attempt, but has done self-destructive acts in the past.  He had feelings of pessimism/hopelessness and experienced auditory hallucinations.  He was assigned a GAF score of 55.  

In a September 2010 statement, the Veteran stated that he would become very angry at others.  He reported frequent verbal fights with his wife and that he would kick and punch her in his sleep.  He also described an altercation with a man who pulled into a gas pump that he was pulling into.  The Veteran reported that he pulled out a wrecking bar and threatened the man.  He also explained that in the previous year, he had no work in his contracting business and that his depression and anxiety had worsened.   

A June 2011 VA examination reveals interpersonal relationship difficulties, depression, panic attacks, substance abuse, memory problems, anxiety, confusion, sleep impairment, suicidal ideation, but no plan, and no loss of control, violence potential, or homicidal symptoms.   

A February 2012 VA mental health risk assessment screening note identified risk factors as psychiatric/suicidal history of previous suicidal ideation, threats, or self-harm.  The Veteran also exhibited symptoms of being anxious/agitated, depressed mood, low energy, flashbacks, hallucinations, nightmares, hypervigilance, poor quality sleep with frequent nightmares, restricted affect, and no current homicidal ideation.  The examiner noted that the Veteran's thought content reflected paranoia.  The Veteran described his depression and anxiety as worsening and expressed a willingness to take medication after 1 1/2 years without it.  For the last few months, he had thoughts of suicide a few times a week, but indicated that he would never act on it because it was a permanent solution to a temporary problem.  He was assigned a GAF score of 50.    

In a March 2012 statement, the Veteran reported that his depression had worsened and that he had incurred a loss on his construction business in the last 3 years.  He felt that he was unemployable due to his PTSD.  

An April 2012 VA treatment record shows that the Veteran had recent memory problems and that he was forgetful daily.  He reported passive suicide ideation and "morbid thoughts" without a plan.  He stated that he would awaken frightened in the night and respond by checking his house.  He was assigned a GAF score of 50.  A subsequent April 2012 VA treatment report reveals that the Veteran reported a continuing struggle with PTSD symptoms and that his current anxiety was more predominant than his depression.  

A July 2012 VA medical record notes increased depressive feelings, amotivation, recent memory marked by increased daily forgetfulness, periodic passive suicidal ideation and morbid thoughts, work issues due to problems in completing tasks, and a GAF score of 50.  The Veteran reported increased concerns about working independently.  He indicated that he tried to speak with customers and produce appropriate work, but he was unable to concentrate and follow through without confusion and distraction from his PTSD symptoms.  He asserted that his inability to be productive at work only added to his depression and resulted in passive suicidal ideation and feelings of worthlessness.  The examiner noted that the Veteran's work difficulties mirrored the extensive problems that he had when working as a firefighter, a job that he was forced to leave without retirement.  He assigned a GAF score of 50.  

On May 2014 VA examination for PTSD, the Veteran reported that he currently lived with his wife of 31 years and that his stepson used to live with them before he moved out about 2 months ago.  He indicated that he had 2 stepsons from this marriage and 2 daughters from a previous marriage and that he had contact with his children "once in a while."  He stated that he and his wife "kind of fight quite a bit" and that this had been doing so "for a long time."  He also reported that he currently had no close friends and that he was unsure if he had issues in establishing friendships or in maintaining friendships.  He asserted that it was "a trust issue" and that he had not had close friends since working in the fire Department in New Mexico.  Regarding occupational impairment, the Veteran reported that he had not been employed because of bad concentration and that although he had a contracted license in Florida, he had not been employed in this capacity because it was "too hard for [him] to put it together."  He stated that when his nephew employed him in 2009 to build a large building for him, he had a conflict with his nephew on the project, and his nephew thought that he was "trying to steal money from him."  He indicated that he had not spoken to his nephew since this incident.  The Veteran reported that he currently experienced daily flashbacks and intrusive thoughts of service; anger issues with his wife; symptoms of depression which included lack of motivation, feelings of sadness, difficulty concentrating, and hopelessness; weekly suicidal thoughts; and anxiety.  Examination revealed that the Veteran had depressed mood, anxiety, chronic sleep impairment, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The Veteran had normal speech and volume, intact attention/concentration, appropriate eye contact, and linear thought processes without perceptional issues or psychotic features.  Affect was restricted, and mood was depressed.  The Veteran did not report any current thoughts of suicide or homicide.  The examiner determined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.   

The Veteran submitted a July 2014 PTSD Disability Benefits Questionnaire by his treating VA psychologist.  He assigned a GAF score of 50 and described the Veteran's level of occupational and social impairment as with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran was noted as being married, living with his spouse, and having grown offspring.  He had been unemployed since 2008.  Examination revealed that the Veteran had anxiety; suspiciousness; panic attacks that occur weekly or less often; near-continuous depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or worklike setting; obsessional rituals which interfere with routine activities; mild memory loss; inability to establish and maintain effective relationships; survivor guilt; and social avoidance due to anxiety.  

Based on the evidence above, the Board finds that the assignment of a 70 percent initial rating is appropriate.  The evidence demonstrates that the Veteran has severe problems with work and family relations, significant difficulty establishing and maintaining effective relationships, extreme irritability and anger leading to violent outbursts or inappropriate behavior, deficiencies in judgment and mood due to symptoms from depression and anxiety, obsessional rituals which interfere with routine activities, suicidal ideation and morbid thoughts, and intermittent auditory hallucinations.  The evidence of record therefore reflects an overall disability picture of occupational and social impairment with deficiencies in most areas, and a 70 percent evaluation is warranted.  

Many of the Veteran's reported symptoms are included among those specifically listed in the General Rating Formula for Mental Disorders, pursuant to which the current 70 percent disability rating has been assigned.  See 38 C.F.R. § 4.130.  Importantly, the Board notes that symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In other words, symptoms comparable to those listed in the General Rating Formula could be considered in evaluating the Veteran's extent of occupational and social impairment.

While the Veteran demonstrated severe symptoms associated with his PTSD from November 8, 2005, the overall evidence was not reflective of total occupational and social impairment, and a 100 percent rating cannot be assigned.  The evidence viewed from a longitudinal perspective persuasively shows that the Veteran's PTSD disability picture did not more nearly approximate the criteria for a 100 percent rating during this period.  The evidence shows that the Veteran consistently performs all of his activities of daily living, consistently maintains his personal hygiene, and is oriented to time and place, according to treatment records.     

The evidence does show that the Veteran had hallucinations, thought content reflective of paranoia, suicidal ideation, an incident of threatening a man, and memory loss.  However, the Veteran was experiencing intermittent auditory hallucinations.  These hallucinations are not persistent as the criteria for a 100 percent rating requires.  Indeed, a March 2007 examiner determined that the Veteran had nonpersistent auditory hallucinations.  Similarly, while a February 2012 examiner indicated that the Veteran had thought content that reflected paranoia, the overall evidence does not show that he had gross impairment in thought processes.  Indeed, the May 2014 examiner determined that the Veteran had linear thought processes without evidence of psychosis, and the Veteran's treating provider in July 2014 did not find gross impairment in thought processes or communication.  Furthermore, while the Veteran did experience consistent suicidal ideation, he was not a persistent danger of hurting himself, as the evidence indicates that he had passive suicidal ideation throughout the appeal period.  Although the Veteran threatened a man once with a wrecking bar, the overall evidence does not indicate that he was a persistent danger of hurting others.  Regarding memory loss, while the Veteran did experience it frequently, he did not have memory loss for names of close relatives, own occupation, or own name.      

The Veteran has severe problems with relationships and social settings.  He has frequent fights with his wife and avoids social settings due to anxiety.  He reported that he had no close friends.  This shows severe social impairment, but not total social impairment.  While strained, he is still able to maintain a relationship with his wife of over 30 years.  He also spoke with his grown children occasionally.  These symptoms are not indicative of the criterion that satisfies a 100 percent rating evaluation.  They do not reflect total occupational and social impairment.  As such, a 100 percent rating evaluation is not warranted.  

In reaching this decision, the Board has considered the Veteran's lay statements, and notes that he is competent to report his own observations with regard to the severity of his symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds his statements to be credible and consistent with the rating now assigned.  To the extent he argues his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals and the documented medical treatment records are of greater probative weight than the Veteran's more general lay assertions that a rating higher than 70 percent is warranted. 

Based on the foregoing, the Board finds that a 70 percent initial rating is warranted, but the evidence of record preponderates against a finding that the criteria for a rating in excess of 70 percent have been met.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating than 70 percent, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Extraschedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2016). 

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  38 C.F.R. § 3.321(b)(1) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of the Veteran's disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the PTSD disability is in excess of that contemplated by the assigned rating.  A higher rating is available for a more severe level of impairment, but the Veteran does not meet the criteria for a higher rating.  The evidence does not show frequent hospitalizations, beyond that anticipated by the assigned rating, which includes assignment of 100 percent ratings when appropriate, and the disability's effect on the Veteran's employment is being considered in the total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Therefore, the Board finds that referral for extra-schedular consideration is not in order.

Accordingly, the Board finds that the evidence supports the assignment of a 70 percent rating, but not higher, for a PTSD disability beginning November 8, 2005.  However, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 70 percent beginning November 8, 2005.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Individual Unemployability

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2016). 

Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2016).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2016).

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341 , 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  Vittese v. Brown, 7 Vet. App. 31 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on the merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

As of November 8, 2005, the Veteran's combined disability rating is 70 percent.  The Veteran is service-connected for PTSD, rated 70 percent; tinnitus, rated 10 percent; and residuals of right distal tibia fracture, rated 0 percent.  Therefore, the Veteran meets the schedular criteria for consideration for TDIU.  38 C.F.R. § 4.16(a) (2016).

A review of the record shows that the Veteran is a high school graduate, who completed 2 semesters of college.  Regarding occupational history, the Veteran reported in a January 2009 VA examination that after service, from 1969 to 1976, he had worked various laborer-type jobs for short periods of time.  He also worked as a carpenter from 1976 to 1980, and as a firefighter and carpenter/contractor from 1986 to 1996.  The Veteran has also attempted to be a self-employed, part-time carpenter since 2008.      

In April 2006, the Veteran reported that he had worked about 50 jobs since service, lasting an average of 3 months each.  

A June 2009 SSA statement revealed that the Veteran had erratic earnings, including years without income at least through 2008.  

In a September 2010 statement, the Veteran explained that in the previous year, he had no work in his contracting business

VA medical records note the Veteran's difficulties working with or for other people, respectively in November 2009 and June 2011.  

In a March 2012 statement, the Veteran reported that he had incurred a loss on his construction business in the last 3 years.  He felt that he was unemployable due to his PTSD.  

A July 2012 VA medical record notes the Veteran reported increased concerns about working independently.  He indicated that he tried to speak with customers and produce appropriate work, but he was unable to concentrate and follow through without confusion and distraction from his PTSD symptoms.  He asserted that his inability to be productive at work only added to his depression and resulted in passive suicidal ideation and feelings of worthlessness.  The examiner noted that the Veteran's work difficulties mirrored the extensive problems that he had when working as a firefighter, a job that he was forced to leave without retirement.  

VA medical records show that the Veteran had work issues due to problems in completing tasks, poor concentration and focus, respectively in July 2012 and March 2013.  
  
In an October 2013 private vocational assessment, the certified rehabilitation counselor opines that the Veteran was not employable and would not be a candidate for vocational rehabilitation services, as he did not have a stable work history and had PTSD and depression from 2 combat tours in Vietnam.  

The Veteran experienced additional feelings of confusion and the inability to do his carpenter work in a March 2014 VA medical report.  

On VA examination in May 2014, the Veteran reported that he had not been employed because of bad concentration and that although he had a contracted license in Florida, he had not been employed in this capacity because it was "too hard for [him] to put it together."  He stated that when his nephew employed him in 2009 to build a large building for him, he had a conflict with his nephew on the project, and his nephew thought that he was "trying to steal money from him."  He indicated that he had not spoken to his nephew since this incident.  

The Veteran's treating VA psychologist assessed in a July 2014 VA examination that the Veteran's level of occupational and social impairment as of that date was with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood; and that he had been unemployed since 2008.

After thoroughly considering the totality of the evidence, when resolving any doubt in the Veteran's favor, the Board finds that any employment the Veteran had engaged in during the appeal period was merely marginal, and not substantially gainful employment.  The Veteran's service-connected disabilities have remained consistent throughout the appeal and are best described as causing him not being able to maintain a substantially gainful employment.  

The evidence strongly demonstrates that the Veteran's service-connected PTSD, manifested by poor concentration, poor focus, and severe problems with relating to others, negatively impacts his ability to hold any type of job whether physical or sedentary in nature.  This is demonstrated by the fact that the Veteran, who chooses to engage in part-time employment, has only been able to work in the capacity of self-employment.  Despite being able to find some sort of work, given these conditions, the Board submits that this type of work is not "substantially gainful employment." 

The Board points out that the ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16 (a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that § 4.16 does not require VA to identify a specific job that the veteran is qualified to perform, is available in the national or local economy, and exceeds the poverty threshold in denying entitlement to a TDIU. See Smith v. Shinseki, 647 F.3d 1380, 1384 (Fed. Cir. 2011).  Notwithstanding that fact, many disabled people are able to do some form of work but it is not the type of work, or amount of work, by which one can provide subsistence for himself or his family.  The ability to perform part-time employment is not an indication that an individual has the ability to maintain substantially gainful employment.  See 38 C.F.R. § 4.16 (a). 

Marginal employment can be shown in two ways.  First, marginal employment can be deemed to exist when a veteran's earned annual income does not exceed the poverty threshold for one person.  Second, "marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold."  Id.  

In this case, notwithstanding the fact that the record is not clear on how much the Veteran earned/earns annually from his self-employment, the Board finds that the Veteran's jobs that he held/holds as a self-employed carpenter is akin to working in a protected environment.  As the Veteran has severe social impairment due to his PTSD symptoms, he chose self-employment in order to minimize confrontations with employers that he could not get along with.  Even so, despite the fact that the Veteran is self-employed and limited from conflicts with other individuals, he still has difficulties performing his work due to problems with concentration, focus, and memory.  Thus, the Board finds that the Veteran's self-employment does not rise to the level of substantially gainful employment; this is essentially a protected environment.  

Given the above, the Board finds by a preponderance of the evidence that the Veteran's service-connected disabilities are sufficient to make him unable to obtain and maintain substantially gainful employment in accordance with his occupational background and education level.  Thus, entitlement to TDIU is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial 70 percent rating, but not higher, for PTSD is granted.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities, is granted.



____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


